



Exhibit 10.1


Subscription Agreement
THE SECURITIES REFERRED TO HEREIN AND THE SHARES OF COMMON STOCK, IF ANY,
ISSUABLE UPON CONVERSION OF THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. NEITHER THE
SECURITIES REFERRED TO HEREIN NOR THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE
UPON CONVERSION OF SUCH SECURITIES MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO
REGISTRATION.
THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
RadiSys Corporation
5445 N.E. Dawson Creek Drive
Hillsboro, OR 97124


Ladies and Gentlemen:


The undersigned understands that RADISYS CORPORATION, an Oregon corporation (the
“Company”), intends to place its new 4.50% Convertible Senior Notes due 2015
(the “Securities”) through a private exchange for the Company's outstanding
2.75% Convertible Senior Notes due 2013 (the “Old Notes”) beneficially owned by
the undersigned. The initial conversion rate (the “Conversion Price”) per $1,000
principal amount of Securities is 117.2333 shares of Common Stock (as defined
below) (which is equal to an initial conversion price of $8.53 per share). The
Conversion Price shall be subject to adjustment as further described in Sections
4.02 and 4.06 of the Second Supplemental Indenture (as defined below). The
Company reserves the right to increase or decrease the aggregate principal
amount of Old Notes and Securities to be exchanged pursuant to such placement.
The undersigned further understands that the Securities are not registered under
the Securities Act, or any State Securities Laws (as defined below). The
Securities are being offered to the undersigned in a private transaction in
reliance upon an exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof, based on the Company's reasonable belief
that the undersigned constitutes both an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act and a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act (“QIB”). In connection
with the execution of this subscription agreement (this “Subscription
Agreement”), the Company will enter into a registration rights agreement (the
“Registration Rights Agreement”) whereby it agrees to file a registration
statement covering the resale of the Securities.
1.Subscription. The undersigned hereby irrevocably subscribes for the aggregate
principal amount of Securities set forth on the signature page hereto in
exchange for the aggregate principal amount of the Old Notes set forth on the
signature page hereto, which exchange shall occur in accordance with the
procedures described in Section 4 hereof. The undersigned acknowledges that the
Securities will be subject to restrictions on transfer as set forth in this
Subscription Agreement.


2.Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof. Notwithstanding
anything in this Subscription Agreement to the contrary, the Company shall have
no obligation to issue any of the Securities to the undersigned to the extent
the Company determines (or has reason to believe) that the undersigned is a
resident of a jurisdiction in which the issuance of Securities would constitute
a violation of the securities, “blue sky” or other similar laws of such
jurisdiction (collectively referred to as the “State Securities Laws”).


3.The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of Baker & McKenzie LLP, at 11:00
a.m, New York City time, on June 25, 2012 (the “Closing Date”), or at such other
time and place as the Company may designate by notice to the undersigned.




--------------------------------------------------------------------------------


4.Exchange of Securities. Subject to and effective upon the acceptance by the
Company of this Subscription Agreement, the undersigned hereby sells, assigns
and transfers to, or upon the order of, the Company, all right, title and
interest in of such portion of the Old Notes as are accepted by the Company
herewith, waives any and all other rights with respect to such accepted Old
Notes, and releases and discharges the Company from any and all claims the
undersigned may now have, or may have in the future, arising out of, or related
to, the Old Notes, including, without limitation, any claims arising from any
existing or past defaults, or any claims that the undersigned is entitled to
receive additional interest with respect to the Old Notes (other than the right
to receive any accrued and unpaid interest up to, but excluding, the Closing
Date).


The Depository Trust Company (“DTC”), will act as securities depository for the
Securities. On or prior to the business day immediately preceding the Closing
Date, the undersigned agrees to direct the eligible DTC participant through
which the undersigned holds a beneficial interest in the Old Notes to (i) submit
a withdrawal instruction through The Bank of New York Mellon Trust Company,
N.A., acting as trustee of the Old Notes (the “Old Notes Trustee”) for the
aggregate principal amount of the Old Notes accepted by the Company herewith
(the “Withdrawal”) and (ii) submit a deposit instruction through The Bank of New
York Mellon Trust Company, N.A., in such capacity, acting as trustee of the
Securities (the “Trustee”) for the aggregate principal amount of the Securities
accepted by the Company herewith (the “Deposit”), or comply with such other
settlement procedures mutually agreed in writing by the undersigned, the Company
and the Trustee.
On the Closing Date, the Company hereby agrees to (i) transfer by wire of
immediately available funds all accrued and unpaid interest on the Old Notes
accepted by the Company herewith pursuant to this Subscription Agreement, to the
account of the undersigned at a bank in the United States of America provided by
the undersigned as Exhibit A to this Subscription Agreement; (ii) provide
written instruction to the Trustee for the cancellation of the Old Notes and
(iii) provide written direction to the Trustee to accept the Deposit conforming
with the aggregate principal amount of the Securities accepted by the Company
herewith pursuant to this Subscription Agreement (or comply with such other
settlement procedures mutually agreed in writing by the undersigned, the Company
and the Trustee). If the Old Notes Trustee and the Trustee are unable to locate
the Withdrawal or Deposit or the Withdrawal or Deposit does not conform with the
Old Notes or the Securities, respectively, accepted by the Company herewith, the
Company will promptly notify the undersigned.
All questions as to the form of all documents and the validity and acceptance of
the Old Notes and the Securities will be determined by the Company, in its sole
discretion, which determination shall be final and binding.
All authority herein conferred or agreed to be conferred in this Subscription
Agreement shall survive the dissolution of the undersigned and any
representation, warranty, undertaking and obligation of the undersigned
hereunder shall be binding upon the trustees in bankruptcy, legal
representatives, successors and assigns of the undersigned.
5.
Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:



(a)The Company is duly incorporated and validly existing under the laws of the
State of Oregon, with full power and authority to conduct its business as it is
currently being conducted and to own its assets; and has secured any other
authorizations, approvals, permits and orders required by law for the conduct by
the Company of its business as it is currently being conducted.


(b)The Securities have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Subscription Agreement, will be validly
issued, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors'
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity,
and will be entitled to the benefits of the second supplemental indenture to be
dated as of the Closing Date between the Company and the Trustee (the “Second
Supplemental Indenture”).


(c)The Second Supplemental Indenture has been duly authorized by the Company
and, when duly executed and delivered in accordance with its terms by the
Trustee, will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors'
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity.


(d)Upon issuance and delivery of the Securities pursuant to this Subscription
Agreement, the Securities will be convertible at the option of the holders
thereof into shares of the Company's common stock, par value $0.01 per share (
the “Common Stock”) in accordance with the terms of the Securities. The Company
has reserved a sufficient number of shares of Common Stock for issuance upon
conversion of the Securities and when such shares of Common Stock are issued
upon conversion


--------------------------------------------------------------------------------


of the Securities in accordance with the terms of the Securities and the Second
Supplemental Indenture, they will be validly issued, fully paid and
non-assessable, and the issuance of such shares of Common Stock will not be
subject to any preemptive or similar rights.


(e)The private exchange placement and the issuance of the Securities pursuant to
this Subscription Agreement are exempt from the registration requirements of the
Securities Act and it is not necessary to qualify the Second Supplemental
Indenture under the Trust Indenture Act of 1939, as amended.


6.Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:


(a)General.


(i)The undersigned has full power and authority to exchange, sell, assign and
transfer the Old Notes exchanged hereby and to enter into this Subscription
Agreement and perform all obligations required to be performed by the
undersigned hereunder.


(ii)When the Old Notes are accepted for exchange the Company will acquire good,
marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges and encumbrances, and that the Old Notes exchanged hereby
are not subject to any adverse claims, rights or proxies.


(iii)The undersigned will, upon request, execute and deliver any additional
documents deemed by the Company or the Trustee to be necessary or desirable to
complete the exchange, assignment and transfer of the Old Notes exchanged
hereby.
(iv)The exchange contemplated hereby will not contravene any law, rule or
regulation binding on the undersigned or any investment guideline or restriction
applicable to the undersigned.


(v)The undersigned is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.


(vi)The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefore.


(b)Information Concerning the Company.


(i)The undersigned acknowledges that no person has been authorized to give any
information or to make any representation concerning the Company or the
Securities or the shares of Common Stock issuable upon conversion of the
Securities, if any, other than information given by the Company's duly
authorized officers and employees in connection with the undersigned's
examination of the Company and the terms of the private exchange placement and
the Securities, and the Company does not take any responsibility for, nor can
the Company provide any assurance as to the reliability of, any other
information that others may provide to the undersigned.


(ii)The undersigned understands and accepts that the purchase of the Securities
involves various risks, including the risks outlined in the public filings made
by the Company with the Commission pursuant to the reporting requirements of
Section 13(a) or 15(d) of the Exchange Act of 1934, as amended and the rules and
regulations adopted by the Commission thereunder (collectively, the “Securities
Documents”) and in this Subscription Agreement.


(iii)The undersigned confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities by the Company or any of its affiliates shall not be considered
investment advice or a recommendation to purchase the Securities, and that
neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned's authority to invest in the
Securities.


(iv)The undersigned is familiar with the business and financial condition and
operations of the Company, all as generally described in the Securities
Documents, and has conducted its own investigation of the Company and the terms
of


--------------------------------------------------------------------------------


the Securities. The undersigned has had access to the Securities Documents and
such other information concerning the Company and the Securities as it deems
necessary to enable it to make an informed investment decision concerning the
exchange of the Old Notes for the Securities.


(v)The undersigned has been offered the opportunity to ask questions of the
Company and received answers thereto, as it deems necessary to enable it to make
an informed investment decision concerning the exchange of the Old Notes for the
Securities.


(vi)The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned's representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.


(vii)The undersigned acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to its
consummation. This Subscription Agreement shall thereafter have no force or
effect and the Company shall return the previously paid subscription price of
the Securities, without interest thereon, to the undersigned.


(viii)The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.


(c)Non-reliance.


(i)The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents shall not be considered
investment advice or a recommendation to purchase the Securities.


(ii)The undersigned confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an of investment
in the Securities or (B) made any representation to the undersigned regarding
the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. In deciding to purchase the
Securities, the undersigned is not relying on the advice or recommendations of
the Company and the undersigned has made its own independent decision that the
investment in the Securities is suitable and appropriate for the undersigned.


(d)Status of Undersigned.


(i)The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned's own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks and losses associated with an investment in the Securities and
its authority to invest in the Securities.


(ii)The undersigned acknowledges and understands that Company and its officers,
directors and affiliates possess material, non-public information not known to
the undersigned that may impact the value of the Securities (the “Information”)
that the Company is unable to disclose to the undersigned. The undersigned
understands, based on its experience, the disadvantage to which the undersigned
is subject due to the disparity of information between the the undersigned and
the Company. Notwithstanding this, the undersigned has deemed it appropriate to
engage in the transactions contemplated by this Subscription Agreement. The
undersigned agrees that the Company and its officers, directors and affiliates
shall have no liability to the undersigned (or any transferee or successor in
interest to the undersigned interests in the Securities) whatsoever due to or in
connection with the Company's use or non-disclosure of the Information or
otherwise as a result of the transactions contemplated hereby, and the
undersigned hereby irrevocably waives any claim that it might have based on the
failure of the Company to disclose the Information. The undersigned further
agrees that in connection with any transfer or sale of the Securities, whether
in whole or in part, the undersigned shall notify any transferee or purchaser
(as applicable) of the existence of this provision and shall give such
transferee or purchaser (as applicable) the opportunity to inspect the provision
and ask any questions that it might have.


(iii)The undersigned and any account for which it is acting, is each a
“qualified institutional buyer” as


--------------------------------------------------------------------------------


defined in Rule 144A under the Securities Act. The undersigned agrees to furnish
any additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and State Securities Laws in
connection with the exchange of the Old Notes for the Securities.


(e)Restrictions on Transfer or Sale of Securities. As applies to the
undersigned:


(i)The undersigned is acquiring the Securities solely for the undersigned's own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.


(ii)The undersigned understands that the Securities and the shares of Common
Stock issuable upon conversion, if any, are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the Commission provide in substance that the undersigned may dispose of the
Securities or the shares of Common Stock issuable upon conversion thereof only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and the undersigned understands that the obligations of the
Company to register any of the Securities or any shares of Common Stock issuable
upon conversion thereof are limited to the terms and conditions of the
Registration Rights Agreement. Accordingly, the undersigned understands that the
undersigned may dispose of the Securities principally pursuant to a shelf
registration statement effected by the Company pursuant to the terms and
conditions of the Registration Rights Agreement or in “private placements” which
are exempt from registration under the Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the undersigned.


(iii)The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities, any shares of
Common Stock or any interest therein, or make any offer or attempt to do any of
the foregoing, except in a transaction registered under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Securities will bear
a legend making reference to the foregoing restrictions; and (C) that the
Company and its affiliates shall not be required to give effect to any purported
transfer of such Securities except upon compliance with the foregoing
restrictions.


(iv)The undersigned acknowledges that neither the Company nor any other person
offered to sell or exchange the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.


(v)The undersigned acknowledges that the terms of the private exchange placement
have been mutually negotiated between the undersigned and the Company.


7.Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned to deliver the Old Notes in exchange for the Securities
specified on the signature page hereto and of the Company to deliver the
Securities are subject to the satisfaction at or prior to the Closing of the
following conditions precedent: (i) the representations and warranties of the
Company contained in Section 5 hereof and of the undersigned contained in
Section 6 hereof shall be true and correct as of the Closing in all respects
with the same effect as though such representations and warranties had been made
as of the Closing and (ii) the acceptance of the listing application by the
NASDAQ Global Select Market related to the common stock issuable upon conversion
of the Securities and confirmation that such listing application does not
violate any rule or regulation of the NASDAQ Global Select Market.


8.Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.


9.Legend. The certificates representing the Securities sold pursuant to this
Subscription Agreement will be imprinted with any legend required by DTC and
with a legend in substantially the following form:


“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY ACQUIRING THIS SECURITY
AGREES FOR THE BENEFIT OF RADISYS CORPORATION (THE “COMPANY”) THAT THIS SECURITY
AND ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION MAY NOT BE RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED OTHER


--------------------------------------------------------------------------------


THAN (A)(1) TO THE COMPANY, (2) IN A TRANSACTION ENTITLED TO AN EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (4) IN ACCORDANCE WITH ANOTHER APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY) OR (5) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (B) IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR IN ANY OTHER
APPLICABLE JURISDICTION.”
10.Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.


11.Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.


12.Taxation. The undersigned acknowledges that either (i) the Company must be
provided with a correct taxpayer identification number (“TIN”), generally a
person's social security or federal employer identification number and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided herein, and a certification, under penalty of perjury, that such TIN is
correct, that the undersigned is not subject to backup withholding and that the
undersigned is a United States person, or (ii) another basis for exemption from
backup withholding must be established.


13.Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.


14.Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned
(“Proceedings”), the undersigned irrevocably submits to the jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.


15.Governing Law. This Subscription Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


16.Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.


17.Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.


18.Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, facsimile, telecopier, any courier guaranteeing overnight delivery or in
accordance with the book-entry transfer facility's procedures (i) if to the
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 18, which
address initially is, with respect to the Holder, the address set on the
signature page hereto and (ii) if to the Company, initially at the Company's
address set forth below and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 18:


If to the Company:
RadiSys Corporation

5445 N.E. Dawson Creek Drive
Hillsboro, OR 97124
Facsimile: (503) 615-1114
Attention: Brian Bronson


--------------------------------------------------------------------------------


with a copy to:
Baker & McKenzie LLP

2300 Trammell Crow Center
2001 Ross Avenue, Suite 2300
Dallas, Texas 75201
Facsimile: +1 214 978 3039
Attention: Amar Budarapu


19.Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.


20.Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive the acceptance of the subscription by the
Company.


21.Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
exchange of the Old Notes for the Securities pursuant to this Subscription
Agreement which would cause any representation, warranty, or covenant of the
undersigned contained in this Subscription Agreement to be false or incorrect.


22.Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.


[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 20th day of June, 2012.
 
Holder:
__________________________________
By _______________________________
Name:
Title:
Address:


Telephone:
__________________________________
Facsimile:
__________________________________
State/Country of Domicile or Formation:
__________________________________
Name of Holder's Broker/DTC Participant:
__________________________________
DTC Participant No.
Securities to Be Acquired
Exchange Rate for Each $1,000 Principal Amount of the Securities
$ _________ aggregate principal amount of the Securities
$ 1,000 principal amount of Old Notes to be exchanged for each $1,000 principal
amount of the Securities



The offer to exchange Old Notes for the Securities as set forth above is
confirmed and accepted by the Company as to $__________ aggregate principal
amount of the Securities.


 
RADISYS CORPORATION
By _______________________________________
Name:
Title:





--------------------------------------------------------------------------------


COVER SHEET WITH SUBSCRIPTION INSTRUCTIONS
Enclosed herewith are the documents necessary to subscribe for $_________
aggregate principal amount of 4.50% Convertible Senior Notes due 2015 (the
“Securities”) of RADISYS CORPORATION, an Oregon corporation (the “Company”). The
Securities are being placed to qualified investors. Set forth herein are
instructions for the execution of the enclosed documents.
A. Instructions.
If you are considering subscribing for Securities, you should review the
following instructions:
•
Wire Instructions: Attach wire instructions for the payment of accrued and
unpaid interest on the Old Notes as Exhibit A.



•
Tax Compliance: Complete the IRS Form W-9 attached hereto as Exhibit B or other
certification forms, as applicable.



•
Subscription Agreement: Two copies of the Subscription Agreement must be
completed, executed and delivered to the Company at the address set forth below.
The Company will execute both copies of the Subscription Agreement and return
one copy to you for your records. The Company shall have the right to accept or
reject any subscription, in whole or in part in its sole discretion. An
acknowledgment of the acceptance of your subscription for the Securities
subscribed will be returned to you promptly after acceptance.



RadiSys Corporation
5445 N.E. Dawson Creek Drive
Hillsboro, OR 97124
Facsimile: (503) 615-1114
Attention: Brian Bronson


•
Delivery Instructions: On or prior to 12:00 p.m. New York City time on June 22,
2012 submit (i) a withdrawal instruction through The Bank of New York Mellon
Trust Company, N.A., acting as trustee of the Old Notes for the aggregate
principal amount of the Old Notes (CUSIP: 750459 AE9) accepted by the Company
and (ii) submit a deposit instruction through The Bank of New York Mellon Trust
Company, N.A., acting as trustee of the Securities for the aggregate principal
amount of the Securities (CUSIP: 750459 AF6), or comply with such other
settlement procedures mutually agreed in writing by the undersigned, the Company
and the Trustee.





--------------------------------------------------------------------------------


Exhibit A
Payment Instructions to Be Provided by the Undersigned




--------------------------------------------------------------------------------


Exhibit B
Circular 230 Notice
TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230, YOU ARE HEREBY NOTIFIED
THAT: (A) THIS DISCUSSION IS NOT INTENDED OR WRITTEN BY US TO BE USED, AND
CANNOT BE USED BY ANY TAXPAYER, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY
BE IMPOSED ON THE TAXPAYER UNDER THE CODE (AS DEFINED BELOW); (B) THIS
DISCUSSION IS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS
OR MATTERS ADDRESSED HEREIN; AND (C) A TAXPAYER SHOULD SEEK ADVICE BASED ON THE
TAXPAYER'S PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.
Under U.S. federal income tax law, a holder who exchanges Old Notes for
Securities generally must provide such holder's correct TIN on IRS Form W-9
below or otherwise establish a basis for exemption from backup withholding. A
TIN is generally an individual holder's social security number or a holder's
employer identification number. If the correct TIN is not provided, the holder
may be subject to a $50 penalty imposed by the IRS. In addition, certain
payments made to holders may be subject to U.S. backup withholding tax
(currently set at 28% of the payment). If a holder is required to provide a TIN
but does not have the TIN, the holder should consult its tax advisor regarding
how to obtain a TIN. Certain holders are not subject to these backup withholding
and reporting requirements. Non-U.S. Holders (as defined below) must establish
their status as exempt recipients from backup withholding and can do so by
submitting a properly completed IRS Form W-8 (available from the Company),
signed, under penalties of perjury, attesting to such holder's exempt foreign
status. U.S. backup withholding is not an additional tax. Rather, the U.S.
federal income tax liability of persons subject to backup withholding will be
reduced by the amount of tax withheld. If withholding results in an overpayment
of taxes, a refund may be obtained provided that the required information is
timely furnished to the IRS. Holders are urged to consult their tax advisors
regarding how to complete the appropriate forms and to determine whether they
are exempt from backup withholding or other withholding taxes. You are a U.S.
Holder if you are, for U.S. federal income tax purposes, (i) a citizen or an
individual resident of the United States (including a U.S. resident alien), (ii)
partnership, corporation, company, or an association created or organized in the
United States or under the laws of the United States or any political
subdivision thereof or therein, (iii) an estate whose income is subject to U.S.
federal income tax regardless of its source, or (iv) a trust if (a) a U.S. court
can exercise primary supervision over the trust's administration and one or more
U.S. persons, within the meaning of Section 7701(a)(30) of the Internal Revenue
Code of 1986 (the “Code”) are authorized to control all substantial decisions of
the trust; or (b) if, in general, the trust was in existence on August 20, 1996
and was treated as a U.S. person under the Code on the previous day and made a
valid election under applicable Treasury regulations to continue to be so
treated. You are a non-U.S. Holder if you are not a U.S. Holder for U.S. federal
income tax purposes.




